DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The prior art cited in parent Applications 14/217,341 and 15/424,773 has been reviewed.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being an by Austin (US 1,902,009).
Austin discloses a system readable as a line bypass system comprising a support structure having first support portion 14, second support portion 13, and attachment structure 11, wherein the first and second support portions define a first opening between the lower and upper sides thereof, and the first opening has a configuration that is capable of movably receiving a first guide wire. The structure of Austin is considered to include the combination of features of instant claim 1.
Regarding instant claims 2-3, consider the structure shown in Figs. 1 and 3 of Austin that includes attachment structure 11 having a configuration capable of attachment to a suspension device, wherein when attachment structure 11 is attached to such suspension device, the attachment structure and the first and second support portions are disposed as claimed.

Regarding instant claim 6, Austin is applied as above, and further consider the structure shown in Figs. 1 and 3 of Austin, wherein when the attachment structure is attached to an above suspension device, first support portion 14 and second support portion 13 would be spaced at different first and second distances, respectively, from the suspension device, as claimed.
Regarding instant claims 7-8, consider first connecting structure 19 of Austin that is configured, arranged, and capable as claimed.
Regarding instant claim 9, consider first connecting structure 19 of Austin that extends non-parallel to an extending plane of first support portion 14.
Regarding instant claim 10, consider attachment structure 11 of Austin that includes an attachment opening as shown in Figs. 1 and 3.
Regarding instant claim 11, consider elements 17-18 of Austin that are readable as a first guide device attached to the support structure by first connecting structure 19 and configured, arranged and capable as claimed.
Claim(s) 12-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Briscoe (US 4,718,788).

Regarding instant claims 15-17, consider the structure of Briscoe, wherein second guide device 19 attached to first support portion 10 and defining third and fourth channels on the opposing sides thereof, within which first and second wire portions of second guide wire are received. 
Regarding instant claim 18, first and second guide devices 16 and 19 of Briscoe are readable as being attached to first and second ends/sides of the support structure, respectively.
Regarding instant claim 19, consider connecting structure 20 of Briscoe.
Regarding instant claim 20, consider attachment structure 12 of Briscoe configured and capable as claimed. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/807,155 reference application claim 14 includes all features of instant claim 12, wherein the attachment structure of the reference application claim is considered as being corresponding to the first support portion of the instant claim, and the structural parts of the reference application claim are readable as parts of a structure readable as a support structure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 6-8, 10-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6, 8, 10-18 and 20 of U.S. Patent No. 10,576,996. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims define structures that include features obviously corresponding to those of the instant claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eucker (US 3,539,139), Johnson (US 3,506,228), Schlein (US 3,397,857), and Peterson (US 2,722,393) disclose other variations of line bypass systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/           Primary Examiner, Art Unit 3617